Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 5, 2021 has been entered.
 
Claims 1, 2, 5, 6, 9-11 and 14-21 are pending.
Claims 3, 4, 7, 8, 12 and 13 are cancelled.
Claims 1, 9 and 10 are currently amended.
Claim 21 is new.
Claims 11 and 14-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claims 1, 2, 5, 6, 9, 10 and 21 as filed on July 1, 2021 are pending and under consideration.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim objections are withdrawn, and all previous claim rejections under 35 USC 112(d) are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 9, 10 and 21 are objected to because of the following informalities:  “alkaline reacting compound” should recite “alkaline reacting substances” and “surfactant” should recite “surfactants” consistent with the antecedent in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	While it is clear from the specification that the alkaline reacting compound of claim 21 is intended to reference the alkaline reacting compound of claim 1, it is not clear what is meant by “other weak inorganic or organic acids”, it is not clear what is meant by “composite substances” 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 21 recites the active layer comprises at least one alkaline reacting compound, however, claim 1 recites the active layer comprises one or more further excipients selected from the group inclusive of alkaline reacting substances.  While it is clear from the specification that the alkaline reacting compound of claim 21 is intended to further limit the alkaline reacting compound of claim 1, the embodiment of claim 21 of one alkaline reacting compound omits the limitation of claim 1 of plural (more than one) alkaline reacting substances.  Additionally, the . 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

Claims 1, 2, 5, 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Depui et al. (US 7,488,497, published February 10, 2009, of record) in view of Debregeas et al. (US 5,385,739, published January 31, 1995, of record); and Arwidsson et al. (US 5,783,215, published July 21, 1998, of record).
Depui teach oral pharmaceutical dosage forms comprising a proton pump inhibitor (PPI) and one or more NSAIDS, wherein the PPI is protected by an enteric coating layer (title; abstract; column 8, lines 16-31; Figures).  PPIs include inter alia omeprazole (column 6).  The PPIs may be in the form of an alkaline salt, preferably a magnesium salt (column 7, lines 44-52).  
The core material for the enteric coated PPI pellets comprises a seed comprising different materials such as different oxides, organic polymers, different inorganic salts, sugars (neutral core comprising one or more excipients); the size of the seeds may vary between about 0.1 and 2 mm (column 8, line 57 through column 9, line 8; column 9, lines 21-30), as required by instant claims 2 and 10.  Alternatively, the size of the formulated PPI core is about 0.1 and 4 mm (implies a coating thickness up to about 2 mm) (column 9, lines 21-31).
The seeds are layered with the PPI, optionally admixed with alkaline substances (excipient); alkaline substances include inter alia magnesium oxides (column 8, line 57 through column 9, line 8; column 9, lines 39-53), as required by instant claim 21.  The PPI can also be mixed with components such as binders such as polymers such as HPMC, HPC, carboxymethylcellulose sodium, PVP, sugars, starches or other substances with cohesive properties and with surfactants (column 9, lines 9-20).
as required by instant claim 10.
Example 10 comprises overcoated pellets comprising omeprazole and comprising:

    PNG
    media_image1.png
    187
    772
    media_image1.png
    Greyscale

where the coating layer comprises about 87 wt% omeprazole, the weight ratio of omeprazole:HPMC (binder) is about 6:1 and the weight ratio of omeprazole:core is 1:2, as required by instant claim 6.  Example 13 comprises:

    PNG
    media_image2.png
    210
    793
    media_image2.png
    Greyscale

where the coating layer comprises about 78 wt% omeprazole, the weight ratio of omeprazole:HMPC is about 4:1 and the weight ratio of the omeprazole to the core is 1:1, as required by instant claim 6.  Regarding the weight ratios of instant claim 1, Depui exemplify compositions characterized by weight ratios which overlap the weight ratios as instantly claimed, sufficient for prima facie obviousness.  Additionally, Depui motivate the optimization of the amount of binder for the cohesive property thereof and it is prima facie obvious to optimize such result-effective variables.   See MPEP 2144.05.
	Depui do not specifically teach or exemplify an embodiment having a API layer thickness of more than 50 microns, wherein the weight ratio of omeprazole:binder(s) is 3:1 to 5:1 and the weight ratio of omeprazole:core is 1:1.5 to 1:4 as required by claim 1.

These deficiencies are made up for in the teachings of Debregeas and Arwidsson.
	Debregeas teach omeprazole microgranules containing a neutral core; omeprazole is known to have a very low solubility in water (title; abstract; column 1, lines 19-25).  The neutral cores have a mean diameter between 0.7 and 0.9 mm and the omeprazole coating has a thickness of about 100 to 300 microns (column 2, lines 43-50), as required by instant claims 1 and 5.  The neutral cores are in proportion of 4 parts per 1 part omeprazole (weight ratio omeprazole:core of 1:4) (column 2, lines 43-46), as required by instant claim 1.
	Arwidsson teach pharmaceutical preparations containing a core around which is a drug-containing layer; the drug is any practically insoluble substance (title; abstract; column 1, lines 5-10; column 4, lines 1-7; claims).  The cores have a size of 0.1 to 2 mm; the active compound forms a compact layer on the core resulting in particles having a size of 0.2 to 3 mm (column 3, lines 13-36; claim 1).  The layer comprising the active further comprises a hydrophilic polymer such as HMPC that may act as a binder (column 3, lines 37-46; column 2, lines 45-53; claim 1).  The ratio of the active to hydrophilic polymer may be about 10:1 to about 1:2 for tableting and from about 10:1 to about 5:1 for capsules (column 3, lines 55-59; claim 1), as required by instant claim 1.  The ratio of the active to the core may be from about 5:1 to about 1:2 (column 3, lines 60-62; claim 1), as required by instant claim 1.  The specified ratios give favourable mechanical properties (column 2, lines 45-53; claims).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PPI / omeprazole layer coating of the 0.1 to 2 mm seeds of Depui to have a thickness of about 100 to 300 microns as taught by Debregeas because Debregeas teach this omeprazole layer thickness is suitable for coating neutral cores / seeds 
It would have been obvious to one of ordinary skill in the art before the effecting filing date of the claimed invention to modify the core material of the dosage form of Depui to comprise 4 parts core / seed to 1 part omeprazole as taught by Debregeas because Debregeas teach this ratio is suitable for omeprazole coated seeds.  There would be a reasonable expectation of success because Depui do not delimit the relative amount and because Depui exemplify embodiments comprising 1 part core to 1 part omeprazole (e.g., Example 13) and 2 parts core to 1 part omeprazole (e.g., Example 10).  Therefore, the combined teachings of the prior art render obvious a range of about 1 to 4 parts core per part omeprazole.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the binder of the PPI / omeprazole layer of Depui within the ratio of about 10:1 to about 1:2 for tablets and from about 10:1 to about 5:1 for capsules where the ratio is active:polymer as taught by Arwidsson because Arwidsson found this range in combination with a ratio of the active to the core of about 5:1 to 2:1 and for cores having a size of 0.1 to 2 mm to yield favourable properties for pharmaceutical preparations containing a core around which a practically insoluble drug is coated together with a hydrophilic polymer / binder.  There would be a reasonable expectation of success because Depui do not delimit the relative amount and because Depui exemplify embodiments comprising more drug than binder / polymer (e.g., Examples 10 and 13).  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Depui et al. (US 7,488,497, published February 10, 2009, of record) in view of Debregeas et al. (US 5,385,739, published January 31, 1995, of record); and Arwidsson et al. (US 5,783,215, published July 21, 1998, of record) as applied to claims 1, 2, 5, 6 and 21 above, and further in view of Bai et al. (CN 102119927 B, published December 26, 2012, as evidenced by the Derwent abstract and Google translation, of record).
The teachings of Depui, Debregeas and Arwidsson have been described supra.
	They do not teach a pellet comprising the core; and a coating comprising 20 to 40 wt% omeprazole, the one or more binders, 0.5 to 2 wt% alkaline reacting compound and 0.5 to 2 wt% surfactant as required by claim 9.
	They do not teach a pellet comprising the core; a coating comprising 15 to 30 wt% omeprazole, the one or more binders, 0.5 to 2 wt% alkaline reacting compound and 0.5 to 2 wt% surfactant; 10 to 20 wt% protective layer; and 10 to 40 wt% enteric layer as required by claim 10.
These deficiencies are made up for in the teachings of Bai.
	Bai teach an enteric-coated pellet preparation of a PPI inclusive of omeprazole (title; abstract; claim 1).  The preparation may consist of (claim 1):
Celphere (core) 	5 to 40%,
Drug-loaded layer 	5 to 20%,
Sealing coat (I)	5 to 30%, as required by instant claim 10,
Sealing coat (II) 	5 to 35%, as required by instant claim 10,
Enteric layer 		15 to 40%, as required by instant claim 10;
wherein, the composition and the percentage by weight of each layer can be:

2) drug-loaded layer
Proton pump inhibitor active medicine / omeprazole 	35 to 70%
Sodium hydroxide (alkali) 					1 to 5%
Binding agent 							5 to 30%
Another water-soluble inorganic alkali 			10 to 40%
Surfactant 							1 to 6%
Therefore, the drug-loaded layer may comprise up to about 14 wt% omeprazole, up to about 1 wt% sodium hydroxide, up to about 6 wt% binding agent and up to about 1.2 wt% surfactant, as required by instant claim 10.  The preparation is a superior preparation with high drug loading efficiency, good anti-acid effect, high release rate, good repeatability, high bioavailability and good stability (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the enteric coated oral dosage forms of Depui in view of Debregeas and Arwidsson to comprise the relative amounts of the core, the drug / omeprazole layer, the protective layer(s) and the enteric layer as taught by Bai because these amounts yield preparation with high drug loading efficiency, good anti-acid effect, high release rate, good repeatability, high bioavailability and good stability.  There would be a reasonable expectation of success because while each of Depui, Debregeas and Arwidsson disclose enteric coated oral dosage forms they do not disclose the relative amounts required for each layer and only exemplify select embodiments comprising absolute amounts.  

1) core							 		50%
2) drug-loaded layer
Proton pump inhibitor active medicine / omeprazole 	17.5 to 35%
Sodium hydroxide (alkali) 					0.5 to 2.5%
Binding agent 							2.5 to 15%
Surfactant 							0.5 to 3%.
on the basis of the core plus drug-loaded layer.

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have already been fully considered but they are not persuasive as set forth in the Advisory Action mailed July 21, 2021.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
He et al. “Design and in Vitro/in Vivo Evaluation of Multi-layer Film Coated Pellets for Omeprazole,” Chemical and Pharmaceutical Bulletin 57(2):122-1288, 2009 teach pellets comprising either a drug/omeprazole containing core or a drug/omeprazole layer coated over an inert pellet core (Figure 1), teach the omeprazole layer to further comprise MgO (page 123, lhc, “Preparation of Drug-Containing and Drug-Layered Pellet Cores”), and teach alkaline materials (NaOH and MgO) in the cores and film coating layers create a “micro-pH” around omeprazole of not less than 7 which enhances the stability of omeprazole in the small intestine (page 127, lhc, 1st full paragraph).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619



/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619